DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 04/13/2021.
Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 11/09/2021 and 09/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “the QoS requirement including at least one of a minimum bandwidth, a maximum bandwidth, a priority level, a maximum latency, or a preferred latency level” and “a device stream selector to select a first device stream of the first device stream and a second device stream of the at least one storage device based at least in part on the QoS requirement for the software stream, the first streaming capability, and the second streaming capability” in combination with the overall claimed limitations when interpreted in light of the specification.
Four references were considered by the Examiner. These references are Hashimoto et al. US 2016/0313943 (“Hashimoto”), Das et al. US 2018/0232160 (“Das”), Borchers et al. US 8,639,871 (“Borchers”), and Kochunni et al. US 2015/0324255 (“Kochunni”). Hashimoto, Das, and Borchers are prior art of record with respect to the parent application 15/690,270. Kochunni is a reference that was obtained in an updated search. These references are considered to be the closest prior art of record.
Hashimoto and Das are completely silent with respect to the above-mentioned two claim limitations. Although Borchers teaches a plurality of channels between a memory controller and flash-memory based circuit boards, Borchers is completely silent about the specifics of the QOS requirements and therefore, do not render obvious the above-mentioned two claim limitations alone or in combination with Hashimoto and Das. Kochunni like Borchers teaches at least two different streams may include a first stream configured to transfer data over a first host bust adopter and a second stream configured to transfer data over a second host bus adopter that uses a different technology than the first host bust adopter, but suffers from the same deficiency as Borchers in regards to the specifics requirements of the QOS.
Therefore, it appears that prior art neither anticipates nor renders obvious independent claim 1. Accordingly, claim 1 is allowable.
Independent claim 14 is a method claim and substantially recites similar subject matter as independent claim 1 and is allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132